Exhibit 99.1 Vision-Sciences, Inc. Announces $5.0 Million in Revenue for the First Half of Fiscal 2011 ORANGEBURG, N.Y., November 10, 2010 – Vision-Sciences, Inc. (Nasdaq:VSCI) today announced results for its second quarter and first half of fiscal 2011, ended September 30, 2010. For the second quarter of fiscal 2011, net sales were $2.3 million, a decrease of $0.6 million, or 20%, from the second quarter of fiscal 2010, ended September 30, 2009, primarily due to lower sales of ENT (“ear, nose and throat”) fiberscopes to Medtronic, which, effective April 1, 2010, no longer served as our distributor of ENT endoscopes. Pro forma for the exclusion of sales to Medtronic, net sales for the second quarter of fiscal 2011 represented an increase of $0.9 million, or 58%, from the second quarter of fiscal 2010. For the first half of fiscal 2011, net sales were $5.0 million, a decrease of $1.3 million, or 20%, over the first half of fiscal 2010. Pro forma for the exclusion of sales to Medtronic, net sales for the first half of fiscal 2011 represented an increase of $1.6 million, or 46%, over the first half of fiscal 2010. Loss from operations in the second quarter of fiscal 2011 was $2.9 million compared to $3.1 million in the second quarter of fiscal 2010, a decrease of $0.2 million. Loss from operations in the first half of fiscal 2011 was $5.3 million compared to $5.6 million in the second quarter of fiscal 2010, a decrease of $0.3 million. Warren Bielke, our interim Chief Executive Officer, stated “We are pleased with our second quarter and first six month results for fiscal 2011 relative to the same periods in fiscal 2010, pro forma for the exclusion of Medtronic. Sales growth of 58% for our second quarter and 46% for our first half reflect our success with driving top-line revenue growth and improving our margins without the benefit of the Medtronic distribution agreement, which ended April 1, 2010. We are making substantial progress selling our endoscopes to teaching hospitals and academic institutions.” Mr. Bielke continued, “We are also very excited about our urology supply agreement with Stryker, which we announced September 22nd, covering our fiber and video cystoscopes, urology EndoSheath technology, and ureteroscopes. We expect the supply agreement to launch in the first quarter of calendar 2011. We believe this agreement will substantially drive our urology sales and allow us to focus on increasing sales of our airway-related products, including our bronchoscopes, trans-nasal esophagoscopes, and related EndoSheath technology and ENT endoscopes. We will also focus development on our spine video endoscopes, which will be used to give direct visualization to surgeons during minimally invasive procedures, which the healthcare market is rapidly moving toward.” Abbreviated results (in thousands, except for per share data and percentages) for the second quarter and first half of fiscal 2011 and 2010 were as follows: Three Months Ended Six Months Ended September 30, September 30, Difference % Difference % Net sales $ $ $ ) -20
